DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 4-10, 19-21 over Rho in view of Behring and Yaegashi, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on April 6, 2021.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rho (US 2009/0091689) in view of Behling (US 2016/0289513) and Yaegashi (US 2009/0185271).
Regarding claim 4, Rho teaches a display device (400 [0033]) comprising: a display panel (200 [0034]); a color conversion display panel (light emitting layer 300 includes a red color light emitting layer R, a green color light emitting layer G, and a blue color light emitting layer B [0037]) overlapping the display panel 200 (Fig. 1 shown below); and a polarizing plate (front polarizer 231 [0035]) positioned between the 

    PNG
    media_image1.png
    683
    1333
    media_image1.png
    Greyscale

However, Behling teaches that a transfer layer (optically clear adhesive layer positioned between two substrates ([0117]) is disposed between a display panel (display unit [0117]) and a polarizing plate comprising a polarization film (polarizer [0117]), the transfer layer comprising an acrylamide-based compound (optically clear adhesive [0037] that includes a (meth)acrylate copolymer [0038] derived from [0084] (meth)acrylamide ]0092]), wherein the transfer layer overlaps the polarization film, for the purpose of providing the desired optically clear laminate adhesion, while reducing lamination stresses ([0008]).
Yaegashi teaches that a polarizing plate ([0111]) comprising: a polarization film (polarizer [0111]), further comprises a protective layer disposed between the polarization film (polarizer [0112]) and the display panel (polarizing plate … located at one side or both sides of the liquid crystal cell [0151]), for the purpose of providing the desired protection; a first adhesive film disposed between the protective layer and the display panel, and directly disposed on a surface of a transfer layer facing the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have disposed a transfer layer comprising an acrylamide-based compound, as part of the polarizing plate, between the polarization film of the polarizing plate, and the display panel, the transfer layer overlapping the polarization film, in the display device of Rho, in order to obtain the desired optically clear laminate adhesion, while reducing lamination stresses, as taught by Behling, and further, to have disposed a protective layer as part of the  polarizing plate, between the polarization film of the polarizing plate, and the display panel, such that the protective layer is disposed between the polarization film and the transfer layer of the polarizing plate, of the display device of modified Rho, in order to obtain the desired protection, as taught by Yaegashi, and further, to have directly disposed a first adhesive film on a surface of the transfer layer facing the polarization film between the protective layer and the transfer layer, and to 
In addition, Behling teaches that a thickness of the transfer layer can be less than 150 µm (or less [0120]) which contains the claimed range of 2 µm to 5 µm.
Yaegashi teaches that a thickness of the transfer layer can be reduced to one that is within a range of 1 µm to 10 µm ([0143]), which contains the claimed range of 2 µm to 5 µm ([0143]), for the purpose of providing the desired overall thin-ness and light-weightness.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have reduced a thickness of the transfer layer of the polarizing plate of the display device of modified Rho, to one of that is within a range of 2 µm to 5 µm, in order to obtain the desired overall thin-ness and light-weightness, as taught by Yaegashi. 
Regarding claim 5, Behling teaches that the transfer layer comprises a polymer compound ((meth)acrylate copolymer [0084]) comprising a monomer that is acrylamide ([0089]) represented by Chemical Formula 1 of Applicant, for the purpose of providing the desired optically clear laminate adhesion, while reducing lamination stresses, as described above.   
Regarding claim 8, Rho teaches that the display panel 200 comprises a first substrate (232 [0035]); a first electrode (common electrode 233 [0035]) positioned on the first substrate 232 (Fig. 1); a second electrode (wire layer 220 [0036] including a 
Accordingly, in the display device of Rho, as modified by Behling, the barrier film 227 of 220 is positioned between the second electrode 221 of 220 and the transfer layer disposed between the polarizing plate 231 and the display panel 200 (Fig. 1 of Rho, as modified by Behling).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rho in view of Behling and Yaegashi, as applied to claims 4-5, 8 above, and further, as evidenced by Kim (US 2015/0055219).
Rho, as modified by Behling and Yaegashi, teaches the display device comprising the polarizing plate, as described above.  Although Rho, as modified by Behling and Yaegashi, is silent regarding a total thickness of the polarizing plate, one that is within the claimed range of 30 µm to 50 µm, is common, used for the purpose of providing the desired durable and functional light polarization, as evidenced by Kim.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rho in view of Behling and Yaegashi, as applied to claims 4-5, 8 above, and further in view of Choi5 (US 2005/0233595).
Rho, as modified by Behling and Yaegashi, teaches the display device comprising the barrier film facing the first substrate, as described above.  In addition, Rho teaches that the barrier layer is a passivation layer (227 [0051]), but is silent regarding a material of the barrier layer.
However, Choi5 teaches that a passivation layer comprising silicon nitride (passivation dielectric [0005]) functions as an electrical barrier layer (electrically isolate [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised silicon nitride in the barrier layer of the display device of Rho, in order to obtain the desired electrical barrier, as taught by Choi5.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rho in view of Behling and Yaegashi, as applied to claims 4-5, 8 above, and further in view of Choi9 (US 2009/0041955).
Rho, as modified by Behling and Yaegashi, teaches the display device comprising the second electrode positioned on the barrier film, and the second 
However, Choi9 teaches that in a display device, a very common material for an alignment layer is polyimide ([0022]) which is formed from a precursor which is cured at a temperature of 220 degrees Celsius (calcined at 220°C, Prepared by Heat Curing, Table 2 [0096]) which is within the claimed range of 200 degrees Celsius or more, for the purpose of providing the desired combination of heat resistance and surface strength ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an alignment layer that is cured at a temperature within a range of 200 degrees Celsius or more, as the second alignment layer positioned between the second electrode and the liquid crystal layer, in the display panel of the display device of Rho, in order to obtain the desired combination of heat resistance and surface strength, as taught by Choi9.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Behling describes that one of its primary purposes is to manage Mura phenomenon and to cover large ink steps with minimal risk for bubble formation such that Behling discloses that the adhesives can fill ink steps near or equal to their own thickness, and recognizes that a large ink step in the art has a depth of 50-70 µm, and that completely wetting this large ink step during initial assembly is very important to avoid generation of any trapped air bubbles, such that an ordinary skilled 
Applicant is respectfully apprised that Behling qualifies the “large ink step” with the term “sometimes” ([0120]) such that it can be small in other instances.  One of ordinary skill in the art at the time, would have known that it was already common practice at the time, to scale down layer thicknesses, for the purpose of providing the desired overall thin-ness and light-weightness, as evidenced by Yaegashi.
Yaegashi teaches that a thickness of the transfer layer can be reduced to one that is within a range of 1 µm to 10 µm ([0143]), which contains the claimed range of 2 µm to 5 µm, for the purpose of providing the desired use ([0143]) which includes overall thin-ness and light-weightness.  
Therefore, it would indeed have been obvious to one of ordinary skill in the art at the time, to have reduced a thickness of the transfer layer of the polarizing plate of the display device of modified Rho, to one of that is within a range of 2 µm to 5 µm, in order to obtain the desired thin-ness and light-weightness, as taught by Yaegashi. 
Applicant argues that the Office relies on the pressure-sensitive adhesive layer of Yaegashi to teach the first adhesive film and the adhesive layer of para [0118] to teach the second adhesive film, and that while Yaegashi discloses that the pressure-sensitive adhesive layer has a thickness of 1 to 40 µm , preferably 1 to 300 µm, and more preferably 10 to 25 µm, Yaegashi also discloses that the adhesive layer has a thickness of 0.01 to 7 µm, preferably of 0.01 to 5 µm, more preferably of 0.01 to 2 µm, still more 
Applicant is respectfully apprised that as Applicant describes above, Yaegashi teaches that the adhesive layer can have a thickness of 7 µm, and that the pressure-sensitive adhesive layer can have a thickness of 1 µm, such that the adhesive layer can have a thickness that is greater than that of the pressure-sensitive adhesive layer, for the purpose of providing the desired tailoring of laminate adhesion for different combinations of layer surfaces (depending on a purpose of usage or adhesive strength [0143]). 
Furthermore, Applicant is respectfully apprised that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Yaegashi teaches two sets of layer thicknesses which provide combinations that meet the required relative difference in thicknesses.
Applicant’s arguments regarding the secondary references of Kim and Choi, are directed to the valid combination of Rho in view of Behling and Yaegashi, and are addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782